UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-10608 FLORIDA PUBLIC UTILITIES COMPANY (Exact name of registrant as specified in its charter) Florida 59-0539080 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 South Dixie Highway, West Palm Beach, Fl.33401 (561) 832-0872 (Address and telephone number of registrant’s principal executive offices and principal place of business) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x On August 1, 2007, there were 6,036,178 shares of $1.50 par value common stock outstanding. INDEX Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Income Condensed Consolidated Balance Sheets Condensed Consolidated Statements of Cash Flows Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4T. Controls and Procedures Part II. Other Information Item 4. Submission of Matters to a Vote of Security Holders Item 6. Exhibits Signatures Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements FLORIDA PUBLIC UTILITIES COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share data) Three Months Ended June 30, Six Months Ended June 30, Revenues 2007 2006 2007 2006 Natural gas $ 15,502 $ 14,632 $ 36,075 $ 41,586 Electric 13,135 11,815 26,493 23,511 Propane gas 3,831 3,528 8,512 8,288 Total revenues 32,468 29,975 71,080 73,385 Cost of Fuel and Other Pass Through Costs 20,699 18,476 45,468 47,689 Gross Profit 11,769 11,499 25,612 25,696 Operating Expenses Operation and maintenance 7,443 6,829 14,616 13,696 Depreciation and amortization 2,031 1,925 4,103 3,903 Taxes other than income taxes 699 680 1,559 1,504 Total operating expenses 10,173 9,434 20,278 19,103 Operating Income 1,596 2,065 5,334 6,593 Other Income and (Deductions) Merchandise and service revenue 752 1,090 1,667 2,316 Merchandise and service expenses (670 ) (1,007 ) (1,480 ) (2,192 ) Other income 145 133 296 284 Interest expense (1,216 ) (1,119 ) (2,383 ) (2,332 ) Total other deductions – net (989 ) (903 ) (1,900 ) (1,924 ) Earnings Before Income Taxes 607 1,162 3,434 4,669 Income Taxes (197 ) (424 ) (1,226 ) (1,710 ) Net Income 410 738 2,208 2,959 Preferred Stock Dividends 7 7 14 14 Earnings For Common Stock $ 403 $ 731 $ 2,194 $ 2,945 (Basic and Diluted): Earnings Per Common Share $ 0.07 $ 0.12 $ 0.36 $ 0.49 Dividends Declared Per Common Share $ 0.1125 $ 0.1075 $ 0.2200 $ 0.2108 Average Shares Outstanding 6,030,928 5,985,162 6,027,833 5,982,599 These financial statements should be read with the accompanying Notes to Condensed Consolidated Financial Statements. Index FLORIDA PUBLIC UTILITIES COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) ASSETS June 30, 2007 December 31, 2006 Utility Plant Utility Plant $ 194,067 $ 188,968 Less Accumulated depreciation 62,078 59,757 Net utility plant 131,989 129,211 Current Assets Cash 1,315 84 Accounts receivable 10,446 12,199 Allowance for uncollectible accounts (406 ) (429 ) Unbilled receivables 1,687 1,957 Notes receivable 292 298 Inventories (at average unit cost) 4,025 4,120 Prepaid expenses 418 963 Under-recovery of fuel costs 1,456 862 Deferred income taxes-current 561 418 Other regulatory assets-environmental 456 456 Other regulatory assets-storm reserve 162 228 Deferred charges-current 260 495 Total current assets 20,672 21,651 Other Assets Investments held for environmental costs 3,413 3,364 Other regulatory assets-environmental 7,513 7,828 Other regulatory assets-storm reserve - 42 Other regulatory assets-retirement plans 287 587 Long-term receivables and other investments 5,504 5,740 Deferred charges 6,146 6,001 Goodwill 2,405 2,405 Intangible assets (net) 4,476 4,405 Total other assets 29,744 30,372 Total Assets $ 182,405 $ 181,234 These financial statements should be read with the accompanying Notes to Condensed Consolidated Financial Statements. Index FLORIDA PUBLIC UTILITIES COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) CAPITALIZATION AND LIABILITIES June 30, 2007 December 31, 2006 Capitalization Common shareholders' equity $ 48,813 $ 47,572 Preferred stock 600 600 Long-term debt 50,730 50,702 Total capitalization 100,143 98,874 Current Liabilities Line of credit 1,105 3,466 Accounts payable 10,098 10,279 Insurance accrued 150 181 Interest accrued 598 789 Other accruals and payables 3,546 3,023 Taxes accrued 2,164 1,180 Over-earnings liability 760 722 Over-recovery of fuel costs and other 4,416 4,011 Customer deposits 10,407 9,608 Total current liabilities 33,244 33,259 Other Liabilities Deferred income taxes 16,713 17,436 Environmental liability 12,768 13,140 Regulatory liability-storm reserve 1,697 1,636 Regulatory liabilities-other 9,947 9,676 Other liabilities 7,893 7,213 Total other liabilities 49,018 49,101 Total Capitalization and Liabilities $ 182,405 $ 181,234 These financial statements should be read with the accompanying Notes to Condensed Consolidated Financial Statements. Index FLORIDA PUBLIC UTILITIES COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Six Months Ended June 30, 2007 2006 Net cash provided by operating activities $ 10,980 $ 16,155 Investing Activities Construction expenditures (6,537 ) (6,751 ) Proceeds received on notes receivable 371 296 Other (150 ) 513 Net cash used in investing activities (6,316 ) (5,942 ) Financing Activities Net decrease in short-term borrowings (2,361 ) (8,121 ) Dividends paid (1,307 ) (1,899 ) Other increases 235 232 Net cash used in financing activities (3,433 ) (9,788 ) Net increase in cash 1,231 425 Cash at beginning of period 84 695 Cash at end of period $ 1,315 $ 1,120 These financial statements should be read with the accompanying Notes to Condensed Consolidated Financial Statements. Index FLORIDA PUBLIC UTILITIES COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) June 30, 2007 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the generally accepted accounting principles in the United States (GAAP) for interim financial information and with the instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments necessary for fair presentation have been included. The operating results for the period are not necessarily indicative of the results that may be expected for the full year. For further information, refer to the audited consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. 2. Use of Estimates The preparation of financial statements in conformity with GAAP requires the Company to make certain estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of any contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include allowances, accruals for pensions, environmental liabilities, liability reserves, regulatory deferred tax liabilities, unbilled revenue and over-earnings liability. Actual results may differ from these estimates. 3. Regulation The financial statements are prepared in accordance with the provisions of Statement of Financial Accounting Standards (SFAS) No. 71 – "Accounting for the Effects of Certain Types of Regulation".SFAS No. 71 recognizes that accounting for rate-regulated enterprises should reflect the relationship of costs and revenues introduced by rate regulation. A regulated utility may defer recognition of a cost (a regulatory asset) or show recognition of an obligation (a regulatory liability) if it is probable that, through the ratemaking process, there will be a corresponding increase or decrease in revenues. The Company has recognized certain regulatory assets and liabilities in the condensed consolidated balance sheets. As a result, Florida Public Service Commission (FPSC) regulation has a significant effect on the Company’s results of operations. The FPSC approves rates that are intended to permit a specified rate of return on investment. Rate tariffs allow the flexibility of automatically passing through the cost of natural gas and electricity to customers. Increases in the operating expenses of the regulated segments may require a request for increases in the rates charged to customers. 4. Pledged Assets Substantially, all of the Company’s utility plant and the shares of its wholly owned subsidiary, Flo-Gas Corporation, collateralize the Company’s First Mortgage Bonds (long-term debt).Cash, accounts receivable and inventory are collateral for the line of credit. Index 5. Restriction on Dividends The Company’s Fifteenth Supplemental Indenture of Mortgage and Deed of Trust restricts the amount that is available for cash dividends. At June 30, 2007, approximately $9.8 million of retained earnings were free of such restriction and available for the payment of dividends. The Company’s line of credit agreement contains covenants that, if violated, could restrict or prevent the payment of dividends. The Company is not in violation of these covenants. 6. Allowance for Uncollectible Accounts The Company records an allowance for uncollectible accounts based on historical information and trended current economic conditions.The bad debt write-offs for the second quarter 2007 were $135,000 while the provisions were $115,000. 7. Storm Reserves As of June 30, 2007, the Company had a storm reserve of approximately $1.7 million for the electric segment. The Company does not have a storm reserve for the natural gas or propane gas segments. Any future storm costs affecting the natural gas segment will be deferred for recovery from customers either through rate increases or through applying any available over-earnings as a reduction to the costs.All such deferred costs are subject to review and approval by the FPSC. The Company deferred storm costs for the natural gas segment incurred in 2004 as a regulatory asset on the condensed consolidated balance sheets. The FPSC approved recovery of these storm costs, plus interest and revenue related taxes, over a 30-month period beginning in November 2005. As of June 30, 2007, the remaining balance of these storm costs to be recovered is $159,000. The FPSC staff issued a recommendation on August 2, 2007, and if approved, the overearnings for 2005 will remain as currently estimated, and the disposition will be used to fund our storm reserve and eliminate the storm surcharge and the related regulatory asset – storm reserve in our natural gas operations. 8. Goodwill and Other Intangible Assets The Company does not amortize goodwill or intangibles with indefinite lives. The Company periodically tests the applicable reporting segments, natural gas and propane gas, for impairment. In the event goodwill or intangible assets related to a segment are determined to be impaired, the Company would write down such assets to fair value. The impairment test performed in 2007 and 2006 showed no impairment for either reporting segment. Goodwill associated with the Company’s acquisitions consists of $500,000 in the natural gas segment and $1.9 million in the propane gas segment. The summary of intangible assets at June 30, 2007, is as follows: Index Intangible Assets (Dollars in thousands) 2007 Customer distribution rights (Indefinite life) $ 1,900 Customer relationships (Indefinite life) 900 Software (Five to nine year life) 3,367 Accumulated amortization (1,691 ) Total intangible assets, net of amortization $ 4,476 The amortization expense of intangible assets was approximately $174,000 for the six months ended June 30, 2007. 9. Common Shareholders’ Equity Items impacting common shareholders’ equity other than income and dividends are the dividend reinvestment program, employee stock purchase program, stock compensation plans and treasury stock. The net impact of these additional items increased common shareholders’ equity approximately $281,000 for the six months ended June 30, 2007.Accumulated other comprehensive loss, comprised of the deferred cost of employee benefit plans, totaled approximately $50,000 and $100,000 as of June 30, 2007 and December 31, 2006, respectively. The change to other comprehensive loss for the quarter ending June 30, 2007 was an approximate net $26,000 gain. 10. Over-earnings – Natural Gas Segment The FPSC approves rates that are intended to permit a specified rate of return on investment and limits the maximum amount of earnings of regulated operations. The Company has agreed with the FPSC staff to limit the earned return on equity for regulated natural gas and electric operations. The Company has recorded estimated 2006 and 2005 over-earnings for regulated natural gas operations of $25,000 and $735,000, respectively. We revised our estimate for the 2005 overearnings in the second quarter of 2007 an additional $85,000. These liabilities are included in the over-earnings liability on the Company’s condensed consolidated balance sheet of June 30, 2007. The calculations supporting these liabilities are complex and involve a variety of projections and estimates before the ultimate settlement of such obligations. Estimates may be revised as expectations change and factors become known and determinable. The 2005 and 2006 over-earnings liabilities are based on the Company’s best estimates, but the amounts could change upon the FPSC finalization expected in 2007 and 2008. The FPSC determines the disposition of over-earnings with alternatives that include refunding to customers, increasing storm damage or environmental reserves or reducing any depreciation reserve deficiency. The FPSC staff issued a recommendation on August 2, 2007, and if approved, the overearnings for 2005 will remain as currently estimated, and the disposition will be used to fund our storm reserve and eliminate the storm surcharge and the related regulatory asset – storm reserve in our natural gas operations. Index 11. Environmental Contingencies The Company is subject to federal and state legislation with respect to soil, groundwater and employee health and safety matters and to environmental regulations issued by the Florida Department of Environmental Protection (FDEP), the United States Environmental Protection Agency (EPA) and other federal and state agencies. For full disclosure of the legal items that impact the Company, please refer to "Contingencies" in the Notes to Consolidated Financial Statements in the Company’s Form 10-K for the year ended December 31, 2006. 12. Reclassification Certain amounts in the 2006 financial statements have been reclassified to conform to the 2007 presentation. 13. Financial Accounting Standard Board Interpretation No. 48 The Company accounts for uncertainty in income taxes in accordance with FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (FIN 48) and SFAS No. 109, Accounting for Income Taxes. The Company performed an analysis of tax positions taken and expected to be taken on the tax returns. The analysis concluded that the Company had no material uncertain tax positions. The Interpretation requires Companies to accrue interest and penalties that would be incurred if an uncertain tax position ultimately were not sustained. In such a case, the Company would start accruing interest and penalty in the period which gives rise to the uncertain tax position. The Company would classify interest and penalties in the income statement and balance sheet separately from other tax balances and based on expected timing of cash payment to the taxing authorities. Under the tax statute of limitations applicable to the Internal Revenue Code and state taxes, we are no longer subject to examinations by the Internal Revenue Service or the State of Florida for years before 2003. However, because we are carrying forward income tax attributes, such as net operating losses and tax credits from 2002 and earlier tax years, these attributes can still be audited when utilized on returns filed in the future.As noted in Note 14, we have been notified of an IRS audit. 14. IRS Examination In February of 2007, the IRS informed us that it has selected our 2003 and 2004 tax years for examination. As our tax positions have remained consistent with those from the previously audited tax years, we do not expect any material adverse findings as the result of the impending IRS audit. 15. Employee Benefit Plans The Company sponsors a qualified defined benefit pension plan for non-union employees that were hired before January 1, 2005 and for unionized employees that work under one of the six Company union contracts and were hired before their respective contract dates in 2005. The Company also sponsors a postretirement medical plan. The following table provides the components of the net periodic benefit cost for our pension plan and postretirement benefit plan for the three and six months ended June 30, 2006 and 2007. Index FLORIDA PUBLIC UTILITIES COMPANY Net Periodic Benefit Costs (Dollars in thousands) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Pension Plan: Service Cost $ 283 $ 308 $ 566 $ 616 Interest Cost 566 524 1,132 1,048 Expected Return on Plan Assets (610 ) (603 ) (1,220 ) (1,206 ) Amortization of Prior Service Cost 184 184 368 368 Net Periodic Pension Cost $ 423 $ 413 $ 846 $ 826 Postretirement Benefit Plan: Service Cost $ 16 $ 25 $ 32 $ 50 Interest Cost 26 34 52 68 Amortization of Transition Obligation/(Asset) Obligation/(Asset) 11 11 22 22 Amortization of Net (Gain) or Loss (5 ) - (10 ) - Net Periodic Postretirement Benefit Cost $ 48 $ 70 $ 96 $ 140 For additional information related to our employee benefit plans, please see Note 12 to the Consolidated Financial Statements of the Company’s 10-K Annual Report. In September, 2006, the FASB issued Statement No. 158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans”. Statement 158 requires the Company to show the funded status of its pension and retiree health care plan as a prepaid asset or accrued liability, and to show the net deferred and unrecognized gains and losses related to the retirement plans, net of tax, as part of accumulated other comprehensive income (AOCI) in shareholders’ equity. Previously, the net deferred and unrecognized gains and losses were netted in the prepaid asset or accrued liability recorded for the retirement plans. The Company initially adopted Statement 158 at December 31, 2006, as required and presented in the statement of shareholder’s equity in the most recent 10-K. This resulted in a transition adjustment, a loss, of $103,000 to the AOCI and was reported as a current adjustment in the statement of comprehensive income as opposed to an adjustment directly to AOCI. There were no other related or unrelated AOCI adjustments or balances prior to this adjustment. The accumulated other comprehensive income (AOCI) as of June 30, 2007 is summarized as follows: Index Statement of Accumulated Other Comprehensive Income (AOCI) (Dollars in thousands) Balance at December 31, 2005 $ - Adjustment to ACOI: Retirement obligations, net of tax (103 ) Balance at December 31, 2006 (103 ) Adjustment to AOCI: Retirement obligations, net of tax 50 Balance at June 30, 2007 (53 ) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview We have three primary business segments: natural gas, electric and propane gas. The Florida Public Service Commission (FPSC) regulates the natural gas and electric segments. Earnings for 2007 are down significantly for the quarter and for the year to date compared to 2006 primarily because of milder weather.The mild weather caused sales for all operating units – natural gas, electric and propane to be significantly under budget, thereby lowering income.We also believe that conservation measures taken by our customers as a result of higher electric rates contributed to the decrease in electric sales.In addition, over the past few years the housing market and construction industry in Florida has slowed down and caused our growth rate to be less than originally anticipated. Growth in customers helps increase revenue and usually offsets many of the expense increases. We experienced appreciably higher than usual general liability claims this year as cases were settled in 2007. The number of claims was atypical related to our gas business and these increased expenses in 2007 by approximately $300,000 and decreased earnings per share approximately $.03 over the prior year to date. Management expects claims to return to normal levels for the remainder of 2007. Sarbanes Oxley requirements continue to increase our legal fees and accounting costs. These costs have increased significantly over the last five years for public companies and continue to negatively impact our earnings. Another item lowering our earnings was a revision in our estimate for 2005 natural gas over-earnings, which decreased our net income for 2007 by $53,000. We expect a revenue increase beginning in late 2007 and additional increases in early 2008 as a result of our upcoming electric rate proceeding, which is expected to be filed with the Florida Public Service Commission (FPSC) in the third quarter of 2007. Management is requesting recovery for many of the increases in our electric expenses as well as for additional costs to implement new requirements from the FPSC to strengthen power delivery systems in order to minimize damage caused by hurricanes. Index Results of Operations Revenues and Gross Profit Summary Revenues include cost recovery revenues. The FPSC allows cost recovery revenues to directly recover costs of fuel, conservation and revenue-based taxes in our natural gas and electric segments. Revenues collected for these costs and expenses have no effect on results of operations and fluctuations could distort the relationship of revenues between periods. Gross profit is defined as gross operating revenues less fuel, conservation and revenue-based taxes that are passed directly through to customers. Because gross profit eliminates these cost recovery revenues, we believe it provides a more meaningful basis for evaluating utility revenues. The following summary compares gross profit between periods and units sold in one thousand Dekatherm (MDth) (gas) and Megawatt Hour (MWH) (electric). Revenues and Gross Profit (Dollars and units in thousands) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Natural Gas Revenues $ 15,502 $ 14,632 $ 36,075 $ 41,586 Cost of fuel and other pass through costs 9,168 8,402 21,690 26,957 Gross Profit $ 6,334 $ 6,230 $ 14,385 $ 14,629 Units sold:(MDth) 1,447 1,402 3,287 3,348 Customers (average for the period) 51,737 51,347 51,747 51,254 Electric Revenues $ 13,135 $ 11,815 $ 26,493 $ 23,511 Cost of fuel and other pass through costs 9,590 8,243 19,489 16,516 Gross Profit $ 3,545 $ 3,572 $ 7,004 $ 6,995 Units sold: (MWH) 200,298 216,392 385,934 413,619 Customers (average for the period) 31,066 30,605 31,004 30,541 Propane Gas Revenues $ 3,831 $ 3,528 $ 8,512 $ 8,288 Cost of fuel 1,941 1,831 4,289 4,216 Gross Profit $ 1,890 $ 1,697 $ 4,223 $ 4,072 Units sold:(MDth) 143 147 335 347 Customers (average for the period) 13,274 12,974 13,327 12,964 Consolidated Revenues $ 32,468 $ 29,975 $ 71,080 $ 73,385 Cost of fuel 20,699 18,476 45,468 47,689 Gross Profit $ 11,769 $ 11,499 $ 25,612 $ 25,696 Customers (average for the period) 96,077 94,926 96,078 94,759 Index Three Months Ended June 30, 2007 Compared with Three Months Ended June 30, 2006. Revenues and Gross Profit Natural Gas Natural gas service revenues increased by $870,000 in the second quarter of 2007 over the same period in 2006.Revenues to recover our cost of fuel and other costs passed through to customers increased by $766,000.These costs do not impact our gross profit. Our gross profit increased $104,000 or 2%.The increase in gross profit is attributable to a 3% increase in units sold in 2007, due primarily to a 1% increase in customer growth. Electric Electric service revenues increased by $1,320,000 in the second quarter of 2007 over the same period in 2006.Primarily all of the increase was attributable to the cost of fuel and other costs that were passed through to customers. A new fuel contract in our Northeast division was effective January 1, 2007 and this increased the cost of fuel that was passed through to our customers. Gross profit was flat compared to the second quarter of 2006.Despite an increase of 2% in customer growth, the usage per customer decreased by 5%, excluding our industrial customers, due to weather and possible conservation measures taken by our customers as a result of the recent fuel cost increases. Propane Gas Propane revenues increased $303,000 in the second quarter of 2007 compared to the same period in 2006.Although we experienced a 3% decrease in units sold to customersthis was offset by increased profit margins. Operating Expenses Operating expenses were higher by $739,000 in the second quarter of 2007 compared to the same period in 2006. Administrative and general expenses increased $425,000 primarily due to an increase in recent unusual general liability claims. Management expects claims to return to a normal level for the remainder of 2007. Additionally, we incurred increased expenses from cost of living raises and increased payroll expense for additional staff hired to improve natural gas customer service and collections. Customer account expenses increased $129,000 in the second quarter of 2007 as a result of increased costs in meter readings and higher bad debt expenses. Other Income and Deductions Merchandise and service revenue decreased by $338,000 in the second quarter of 2007 compared to the same period last year. This was offset by a decrease in cost of merchandise and services of $337,000. The decrease in revenue was a result of the slowdown of new construction projects during the current downturn in the housing market. The total interest expense increased $97,000 compared to the prior quarter primarily due to the revised estimate in the second quarter of 2007 for our natural gas over-earnings from 2005, and the related interest expense on our projected over-earnings. Income Taxes Income tax expense decreased in the second quarter of 2007 by $227,000 over the same period last year; primarily due to lower taxable income. Index Six Months Ended June 30, 2007 Compared with Six Months Ended June 30, 2006. Revenues and Gross Profit Natural Gas Natural gas service revenues decreased $5,511,000 in the six months ended June 30, 2007 over the same period in 2006.As the cost of natural gas continues to decline, revenues to recover our cost of fuel and other costs passed through to customers decreased by $5,267,000.These costs do not impact our gross profit. Our gross profit decreased by $244,000 or 2%.The decrease in gross profit is attributable to a 2% decrease in units sold in 2007 due primarily to warmer weather resulting in lower usage per customer.The down-turn in the housing market has also impacted the growth in the number of new residential customers. Electric Electric service revenues increased by $2,982,000 in the six months ended June 30, 2007 over the same period in 2006.Primarily all of the increase was attributable to the cost of fuel and other costs that were passed through to customers. A new fuel contract in our Northeast division was effective January 1, 2007 and this increased the cost of fuel that was passed through to our customers. Gross profit was flat compared to the six months ending June 30, 2006.Although the number of customers increased by 2%, there was a 6.7% decrease in units sold as a result of warmer weather and possible conservation measures taken by our customers due to the recent fuel increases. Propane Gas Propane revenues increased by $224,000 in the six months ended June 30, 2007 compared to the same period in 2006.Although we experienced a 3.5% decrease in units sold to customersdue to warmer weather; this was offset by increased profit margins. Operating Expenses Operating expenses were higher by $1,175,000 in the six months ended June 30, 2007 compared to the same period in 2006. Administrative and general increased by $558,000; approximately $300,000 of the increase was due to recent unusual general liability claims in the second quarter of 2007. Management expects claims to return to normal levels for the remainder of 2007. Additionally, we incurred increased expenses of $325,000 from cost of living raises and increased payroll expense for additional staff hired to improve natural gas customer service and collections.Similarly, customer account expenses increased by $239,000 as a result of increased costs in meter readings and higher bad debt expenses. As the divisions continue to grow, capital additions contributed to $200,000 in increased depreciation expense. Other Income and Deductions Merchandise and service revenue decreased by $649,000 in the six months ended June 30, 2007 compared to the same period last year. This was offset by a decrease in cost of merchandise and services of $712,000. The decrease in revenue was a result of the slow down of new construction projects during the current downturn in the housing market. Index The total interest expense increased $51,000 compared to the prior year to date primarily due to the revised estimate in the second quarter of 2007 for our natural gas overearnings from 2005, and the related interest expense on our projected overearnings. Income Taxes Income tax expense decreased in the six months ended June 30, 2007 by $484,000 over the same period last year primarily due to lower taxable income. Liquidity and Capital Resources Cash Flows Operating Activities Net cash flow provided by operating activities for the six months ended June 30, 2007 decreased by approximately $5.2 million over the same period in 2006. The over-recovered fuel costs in 2006 and the related reduction in fuel costs and under-recovered fuel costs in 2007 accounted for approximately $6.8 million of the decrease in the current year’s net cash flow as compared to the prior year. Investing Activities Construction expenditures did not fluctuate significantly in the six months ended June 30, 2007, decreasing by approximately $214,000 compared to the same period last year. Financing Activities Decreases in cash flow used in financing activities were mostly attributable to reductions in short-term loan payments.As of June 30, 2007, we paid down our line of credit by $2.4 million as compared to $8.1 million as of June 30, 2006. The increase in fuel costs during the latter part of 2005 resulted in large fuel under-recoveries and therefore a higher dependence on short-term financing in the first quarter of 2006 compared to 2007. Capital Resources We have a $12 million line of credit (LOC), which expires on July 1, 2008. Upon 30 days notice by us we can increase the LOC to a maximum of $20 million. The LOC contains affirmative and negative covenants that, if violated, would give the bank the right to accelerate the due date of the loan to be immediately payable. The covenants include certain financial ratios. All ratios are currently within the required limits and management believes we are in full compliance with all covenants and anticipates continued compliance in the foreseeable future. We reserve $1 million of the LOC to cover expenses for any major storm repairs in our electric segment and an additional $250,000 for a letter of credit insuring propane facilities. As of June 30, 2007, the amount borrowed from the LOC was $1.1 million. At June 30, 2007, the LOC, long-term debt and preferred stock comprised 52% of total equity and debt capitalization. Index Our 1942 Indenture of Mortgage and Deed of Trust, which is a mortgage on all real and personal property, permits the issuance of additional bonds based upon a calculation of unencumbered net real and personal property. At June 30, 2007, such calculation would permit the issuance of approximately $40.8 million of additional bonds. We have $3.4 million in invested funds for payment of future environmental costs. We expect to incur between $5.8 million and $19.1 million through the year ending December 31, 2021 for expenses related to environmental clean up. There is over $6.4 million in receivables from the 2003 sale of our water assets, of which estimated installments of $300,000 are anticipated to be received in 2008 and in 2009.The remaining balance of $5.8 million will be collected in 2010.The present value of this receivable is $5.8 million. Capital Requirements Portions of our business are seasonal and dependent on weather conditions in Florida.The weather affects the sale of electricity and gas, and thereby impacts the cash provided by operations. Construction costs also impact cash requirements throughout the year. Cash needs for operations and construction are met partially through short-term borrowings from our LOC. The Company purchased land for the initial construction of our South Florida division office on July 5, 2007 for a cost of $3.4 million. The current South Florida division office is located on environmentally impacted property, which requires relocating the office to allow for clean up of the property. We are planning to complete this new facility in the next two years. Other commitments for capital expenditures for the remainder of 2007 consist of $775,000 for the purchase of a transformer and vehicle purchases totaling approximately $458,000. Cash requirements are anticipated to increase significantly in the future due to additional environmental clean up costs, sinking fund payments on long-term debt and pension contributions. Environmental clean up costs are forecasted to be approximately $613,000 through 2007, with remaining payments totaling approximately $13.1 million, beginning in 2008 and ending in 2021. Annual long-term debt sinking fund payments of approximately $1.4 million will begin in 2008 and will continue for eleven years. Current projections indicate that the company will make a voluntary contribution of $250,000 to its pension plan in 2007. We may have significant pension contribution requirements for several years beginning with 2008 due to new pension funding rules. Starting January 1, 2005, we froze our defined benefit plan to new entrants. Due to delayed environmental clean-up costs, we currently do not anticipate that any equity or debt financing in 2007 will be required. We believe that cash from operations, coupled with short-term borrowings on the LOC, will be sufficient to satisfy our operating expenses, normal capital expenditure requirements and dividend payments through spring of 2008.However, cash requirements are forecasted to increase significantly in the future due to our environmental clean up costs, a land purchase, and sinking fund payments on long-term debt and pension contributions. If cash needs relating to the land purchase and related construction and the timing of environmental expenditures change, it is possible we may consider equity or debt financing.The need and timing will depend upon the overall company cash flow requirements.There can be no assurance, however, that equity or debt financing will be available on favorable terms, or at all, when we seek such financings. Index Outlook Electric Power Supply Contracts with our two electric suppliers were originally set to expire on December 31, 2007.Those long-term contracts provided electricity to our customers at rates much lower than current market rates.As part of our negotiations, we agreed to end the current contract terms for our Northeast division on December 31, 2006 and executed an amended contract that began January 1, 2007 and will expire December 31, 2017.Although the contract rates have increased for 2007, this enabled us to obtain lower rates for the new contract than would have been available if we had not revised the contract at December 31, 2006.The savings are passed through to our customers without profit to us. We executed a contract for the provider of electricity in our Northwest division in December 2006 and the contract was approved by the FPSC in July 2007.This contract will be for the purchase of electricity beginning January 1, 2008. We anticipate that our new supply contracts will result in rates close to market, which we believe may cause our customers’ bills to double during 2008 over current prices. We are unable to precisely estimate what impact the higher rates could have on electric consumption but we do feel it could be as much as a 10% reduction. Over-earnings-Natural Gas Segment The FPSC approves rates that are intended to permit a specified rate of return on investment and limits the maximum amount of earnings of regulated operations. We recorded estimated 2006 and 2005 over-earnings for the natural gas segment of $25,000 and $735,000, respectively.We revised our estimate for the 2005 overearnings in the second quarter of 2007 an additional $85,000. These liabilities have been included in the over-earnings liability on our balance sheet. The calculations supporting these liabilities are complex and involve a variety of projections and estimates before the ultimate settlement of such obligations. Estimates may be revised as expectations change and factors become known and determinable. Our 2005 and 2006 estimates of our over-earnings liabilities could change upon the FPSC finalization of our earnings for 2007 and 2008. The FPSC determines the disposition of over-earnings with alternatives that include refunds to customers, funding storm damage or environmental reserves, or reducing any depreciation reserve deficiency. Index The FPSC staff issued a recommendation on August 2, 2007, and if approved, the overearnings for 2005 will remain as currently estimated, and the disposition will be used to fund our storm reserve and eliminate the storm surcharge and the related regulatory asset – storm reserve in our natural gas operations. Land Purchase We purchased land for $3.4 million in July 2007 for a new South Florida division office. We are in the process of preparing plans for a building on this property andexpect tobegin construction in 2008. Storm Related Expenditures Regulators continue to focus on hurricane preparedness and storm recovery issues for utility companies. Newly mandated storm preparedness initiatives could impact our operating expenses and capital expenditures later in 2007. The initial forecasts of these annual expenditures are approximately $700,000. It is possible that additional regulation and rules will be mandated regarding storm related expenditures over the next several years. We requested that the FPSC allow us to recover the cost of the newly mandated storm preparedness initiatives and to defer these storm-related expenditures until we receive recovery through a rate increase. Several alternatives have been considered for recovery and implementation; however, in June 2007 the FPSC requested their staff to provide a new recommendation for implementation and recovery of these storm hardening measures at a later date. We expect the new recommendation by the FPSC staff later in 2007. If the new recommendation requires implementation beginning in the third or fourth quarter of 2007, it could have a significant effect on operating results. The recovery of these costs will be considered in our electric base rate proceeding expected to be filed in the third quarter of 2007. Electric Base Rate Proceeding We plan to file a request with the FPSC in the third quarter of 2007 for a base rate increase in our electric segment. This request will include recovery of increased expenses and capital expenditures since our last rate proceeding in 2004, as well as additional storm-related expenditures as discussed above. Finalization of this request and approval, if any, of an electric base rate increase would not occur until early 2008. Possible interim rate relief for partial recovery of the increased expenditures may occur in late 2007. Forward-Looking Statements (Cautionary Statement) This report contains forward-looking statements including those relating to the following: · Based on our current expectations for cash needs, including cash needs relating to the land purchase in July 2007 and the related construction, we may choose to consider an equity or debt financing. · Our anticipation of continued compliance in the foreseeable future with our LOC covenants. Index · Our expectation that cash requirements will increase significantly in the future due to environmental clean-up costs, sinking fund payment on long-term debt and pension contributions. · Our belief that cash from operations, coupled with short-term borrowings on our LOC, will be sufficient to satisfy our operating expenses, normal construction expenditure and dividend payments through spring of 2008. · Our 2006 and 2005 over-earnings liability in natural gas will materialize as estimated. · We expect higher fuel costs beginning in 2008 for our Northwest electric division.We are unable to precisely estimate what impact the higher rates could have on electric consumption but we do feel it could be as much as a 10% reduction. · Storm related expenditures may be necessary beginning in 2007 and the total cost may be significant. It may have a significant effect on operating results. · We expect to file for an electric base rate increase in the third quarter of 2007 and finalization is expected in early 2008.Final rates, if approved by the FPSC, would not occur until 2008. These statements involve certain risks and uncertainties. Actual results may differ materially from what is expressed in such forward-looking statements. Important factors that could cause actual results to differ materially from those expressed by the forward-looking statements include, but are not limited to, those set forth in “Risk Factors” in our Form 10-K for the year ended December 31, 2006. Item 3. Quantitative and Qualitative Disclosures about Market Risk All financial instruments held by us were entered into for purposes other than for trading.We have market risk exposure only from the potential loss in fair value resulting from changes in interest rates. We have no material exposure relating to commodity prices because under our regulatory jurisdictions, we are fully compensated for the actual costs of commodities (natural gas and electricity) used in our operations. Any commodity price increases for propane gas are normally passed through monthly to propane gas customers as the fuel charge portion of their rate. None of our gas or electric contracts are accounted for using the fair value method of accounting. While some of our contracts meet the definition of a derivative, we have designated these contracts as "normal purchases and sales" under SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities". On a rolling four-quarter basis, we will purchase a “cap” on approximately one-third of our forecast propane volume purchases and pre-buy or hedge with a swap one-third of our forecast anticipated propane purchases. The remaining one-third will fluctuate with the market price. Our energy strategy allows us to participate in two-thirds of price declines but only one-third of price increases.As of June 30, 2007, we have not entered into any hedging activities. When we do enter into hedging activities, we will determine whether they meet the definition of normal sales and purchases and if not, we will determine whether we can use hedge accounting. Index We have no exposure to equity risk, as we do not hold any equity instruments. Our exposure to interest rate risk is limited to investments held for environmental costs, the long-term notes receivable from the sale of our water division and short-term borrowings on the line of credit. The investments held for environmental costs are short-term fixed income debt securities whose carrying amounts are not materially different than fair value. The short-term borrowings were approximately $1.1 million at the end of June 2007. We do not believe we have material market risk exposure related to these instruments. The indentures governing our two first mortgage bond series outstanding contain "make-whole" provisions (pre-payment penalties that charge for lost interest), which render refinancing impracticable. Item
